


116 S4825 IS: Ensuring Access to COVID–19 Vaccines for Seniors Act
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4825
IN THE SENATE OF THE UNITED STATES

October 21 (legislative day, October 19), 2020
Mr. Reed (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To provide clarification with respect to the effective date of Medicare coverage of COVID–19 vaccines without any cost-sharing.


1.Short titleThis Act may be cited as the Ensuring Access to COVID–19 Vaccines for Seniors Act. 2.Effective date of Medicare coverage of COVID–19 vaccines without any cost-sharingEffective as if included in the enactment of the CARES Act (Public Law 116–136; 42 U.S.C. 13951 note), section 3713(d) of such Act is amended by inserting before the period at the end the following: or authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3). 

